                                                                                          Case 1:20-cv-01379-NONE-JLT Document 6 Filed 11/04/20 Page 1 of 1


                                                                                   1

                                                                                   2

                                                                                   3

                                                                                   4

                                                                                   5

                                                                                   6

                                                                                   7

                                                                                   8
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                   9
                                                                                                                   EASTERN DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                        CATHERINE L. COONTZ,
                 A limited liability partnership formed in the State of Delaware




                                                                                                                                          Case No.: 1:20-CV-01379-NONE-JLT
                                                                                   11
                                                                                                              Plaintiff,                  [PROPOSED] ORDER PERMITTING
                                                                                   12                 vs.
                                                                                                                                          FILING OF FIRST AMENDED
REED SMITH LLP




                                                                                   13   ASTORA WOMEN’S HEALTH,                            COMPLAINT AND TO EXTEND TIME
                                                                                        LLC, and AMERICAN MEDICAL                         FOR DEFENDANT TO ANSWER FIRST
                                                                                   14   SYSTEMS, INC.,                                    AMENDED COMPLAINT

                                                                                   15                         Defendants.                  (Doc. 5)

                                                                                   16

                                                                                   17          Based upon the stipulation of the parties allowing the plaintiff to file a first amended
                                                                                   18   complaint, the Court ORDERS:
                                                                                   19          1.     Plaintiff’s deadline to file a First Amended Complaint is November 13, 2020.
                                                                                   20          2.     Defendant’s deadline to respond to the First Amended Complaint will be December
                                                                                   21   13, 2020.
                                                                                   22
                                                                                        IT IS SO ORDERED.
                                                                                   23

                                                                                   24      Dated:    November 4, 2020                             /s/ Jennifer L. Thurston
                                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
